Citation Nr: 0110836
Decision Date: 04/13/01	Archive Date: 05/21/01

DOCKET NO. 99-16 021A              DATE APR 13, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent
prior to March 9, 1995, and in excess of 10 percent from June 1,
1995 to December 22, 1997, and in excess of 20 percent thereafter,
for residuals of fracture, second, third, and fourth right
metatarsals and right calcaneus with pes planus.

2. Entitlement to an initial evaluation in excess of 10 percent for
shrapnel fragment wounds of the right posterior thigh and right
anterior thigh, Muscle Groups XIII and XIV, with retention of
multiple small metallic foreign bodies.

3. Entitlement to an increased initial in excess of 10 percent from
December 1973 to December 1997 and to an initial evaluation in
excess of 20 percent thereafter for right ankle deformity with
limitation of motion, to include consideration of a separate
compensable evaluation for arthritis of the right ankle.

4. Entitlement to an initial compensable evaluation for shrapnel
fragment wounds, right leg, Muscle Groups XI and XII, with
retention of small, multiple, irregular metallic foreign bodies in
the soft tissue, to include consideration of a separate compensable
evaluation for a tender and painful scar.

5. Entitlement to an initial evaluation in excess of 10 percent for
residuals, shrapnel fragment wounds of the left posterior thigh,
Muscle Group XIII, with retention of multiple small metallic
foreign bodies.

6. Entitlement to an initial compensable evaluation for service-
connected left ankle deformity with limitation of motion prior to
December 22, 1997, and to an initial evaluation in excess of 10
percent from December 22, 1997.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from September 1967 to December
1973, as well as an additional period of unverified service. In
December 1973, the veteran sought service connection for right foot
and leg fragment wounds. By a rating decision issued in April 1974,
the RO granted service connection for the residuals of gunshot
wounds of the right lower leg and right foot, with osteoarthritic
changes, retained metallic fragments, and spurring, effective in
December 1973. A 20 percent evaluation under 38 C.F.R. 4.71a,
Diagnostic Code 5284, was assigned.

In December 1995, the RO denied a claim of entitlement to an
evaluation in excess of 20 percent for right lower leg and foot
disabilities. In February 1996, the veteran disagreed with that
rating decision, and, in a February 1997 substantive appeal, the
veteran asserted that there was clear and unmistakable error (CUE)
in the RO's 1974 rating decision when it failed to assign separate
evaluations for each right leg disability, including muscle
injuries, right ankle disability, and right foot disability.

- 2 -                                                      

The veteran also asserted that he was entitled to service
connection for left leg injuries present at the time of the 1974
post-service examination. These claims came before the Board in
October 1997, and the issues of entitlement to service connection
for disabilities of the left lower extremity, CUE in an April 1974
rating decision, and entitlement to a disability evaluation in
excess of 20 percent for residuals of gunshot wounds of the right
lower extremity, were REMANDED.

By a rating decision prepared and issued in April 1999 and
corrected in July 1999, the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida, granted the
veteran's claim for service connection for disabilities of the left
lower extremity; one left leg disability, residuals, fragment
wounds, left posterior thigh, Muscle Group XIII, was evaluated as
10 percent disabling; left ankle deformity with limitation of
motion was evaluated as 10 percent disabling. Each left leg
evaluation was effective in December 1973. The RO also found that
there was CUE in the April 1974 rating decision, and granted
separate evaluations for (1) right foot disability, (2) right ankle
disability, (3) shrapnel fragment wounds, right leg, Muscle Groups
XI and XII, with retention of small, multiple, irregular metallic
foreign bodies in the soft tissue, and, (4) shrapnel fragment
wounds, anterior and posterior right thigh, Muscle Groups XIII and
XIV. The RO assigned an initial disability evaluation and effective
dates for each disability. The veteran has continued the appeal by
disagreement with assigned evaluations or assigned effective date
following these initial grants of service connection.

The Board notes that, by a statement submitted in May 2000, the
veteran claimed entitlement to service connection for diabetes, on
the basis of exposure to herbicide agents. The claims file before
the Board does not reflect whether this claim has been developed.
This statement is referred to the agency of local jurisdiction for
further development and action has necessary.

The claims for an initial evaluation in excess of 10 percent prior
to March 9, 1995, and in excess of 10 percent from June 1, 1995 to
December 22, 1997, and in excess of 20 percent thereafter, for
residuals of fracture, second, third, and fourth right metatarsals
and right calcaneus with pes planus; for an initial evaluation in
excess of 10 percent for shrapnel fragment wounds of the right
posterior thigh and right

- 3 -

anterior thigh, MGs XIII and XIV; for an initial compensable
evaluation for shrapnel fragment wounds, right leg, Muscle Groups
XI and XII, with retention of small, multiple, irregular metallic
foreign bodies in the soft tissue, to include consideration of a
separate compensable evaluation for a tender and painful scar; for
an initial evaluation in excess of 10 percent for right ankle
deformity with limitation of motion prior to December 22, 1997; for
an initial evaluation in excess of 10 percent for residuals,
shrapnel fragment wounds of the left posterior thigh, Muscle Group
XIII, with retention of multiple small metallic foreign bodies;
and, for an initial compensable evaluation for service-connected
left ankle deformity with limitation of motion prior to December
22, 1997, and to an initial evaluation in excess of 10 percent from
December 22, 1997, for left ankle deformity, are addressed in the
REMAND appended to this decision.

FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable
disposition of the issue addressed in this decision has been
obtained.

2. Since the medical evidence establishes that the ankle is not
ankylosed, a 20 percent evaluation is the highest schedular
evaluation available for limitation of motion of the right ankle in
this case, and that 20 percent evaluation encompasses disability
due to arthritis.

CONCLUSION OF LAW

The criteria for a separate 10 percent rating for arthritis of the
right ankle, in addition to a compensable evaluation based on
limitation of motion, have not been met. 38 U.S.C.A. 1155, 5107
(West 1991, as amended by the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. 4.1,
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2000).

- 4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a separate compensable
evaluation for arthritis of the right ankle. In its April 1999
rating decision, as corrected in July 1999, the RO granted an
initial 10 percent evaluation, from December 1973 to December 1997,
and a 20 percent evaluation thereafter. The veteran contends that
he is entitled to an evaluation in excess of 20 for his current
manifestations of disability.

The Board notes that the veteran's claim that he is entitled to the
20 percent evaluation currently assigned prior to the current
assigned effective date for that evaluation, December 22, 1997, is
a separate aspect of the appeal. The veteran's claim as to the
appropriate effective date for the 20 percent evaluation is not
intertwined with the claim for an evaluation in excess of 20
percent. The Board notes that, in a claim of disagreement with the
initial rating assigned following a grant of service connection,
separate ratings may be assigned for separate periods of time,
based on the facts found. Fenderson v. West, 12 Vet. App. 119
(1999). Since this decision addresses only the issue of the
veteran's entitlement to an initial evaluation in excess of 20
percent, the RO may, on REMAND, consider whether an initial
evaluation in excess of 10 percent is appropriate prior to December
22, 1997, in conformance with Fenderson.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. part 4. Where there is a
question as to which of two evaluations shall be applied, the
higher evaluations will be assigned if the disability more closely
approximates the criteria required for that rating; otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7. In order to evaluate
the level of disability and any changes in condition, it is
necessary to consider the complete medical history of the veteran's
condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

By a rating decision issued in December 1973, the veteran was
granted service connection for right leg disability including
osteoarthritic changes, right ankle. On

- 5 -

VA examination conducted in December 1997, there was evidence of
deformity of the right ankle, which the examiner opined was in
keeping with degenerative arthritis or Charcot's joint. The medical
evidence as a whole is consistent with a current diagnosis of
degenerative or traumatic arthritis of the right ankle. The veteran
had right ankle plantar flexion to 15 degrees, and right ankle
dorsiflexion to 10 degrees. The veteran reported constant pain in
his feet and ankles, with acute flare- ups at least two to three
times per month.

A normal range of ankle dorsiflexion for VA rating purposes is
considered to be from 0 to 20 degrees, and for plantar flexion from
0 to 45 degrees. 38 C.F.R. 4.71, Plate II (2000).

The RO has assigned a 20 percent evaluation for the veteran's
current right ankle disability, under 38 C.F.R. 4.71a, Diagnostic
Code (DC) 5271. DC 5271 specifies that moderate limitation of
motion of the ankle warrants a 10 percent evaluation and marked
limitation of motion warrants a 20 percent evaluation. A 20 percent
evaluation is the highest schedular evaluation available under DC
5271.

The veteran has requested that he be granted an evaluation in
excess of 20 percent for his right ankle disability because of the
diagnosed degenerative or traumatic joint disease in that ankle.
Degenerative arthritis is to be evaluated based on the limitation
of motion of the joint. DC 5003. Traumatic arthritis is evaluated
under the criteria for degenerative joint disease. DC 5010.
Limitation of motion must be objectively confirmed by findings such
as swelling, muscle spasm, or satisfactory evidence of painful
motion. If the joint is affected by limitation of motion but the
limitation of motion is noncompensable under the appropriate
diagnostic code, a 10 percent rating applies for each such major
joint or group of minor joints affected by limitation of motion.

In the absence of limitation of motion, a 10 percent rating applies
for X-ray evidence of involvement of two or more major joints or
two or more minor joint groups. 38 C.F.R. 4.71a, Diagnostic Codes
5003 and 5010.

6 -

With any form of arthritis, painful motion is an important factor
of disability; the facial expression, wincing, etc., on pressure or
manipulation, should be carefully noted and definitely related to
affected joints. 38 C.F.R. 4.59. The intent of the schedule is to
recognize painful motion with joint or periarticular pathology as
productive of disability. Painful, unstable, or malaligned joints,
due to healed injury, are entitled to at least the minimum
compensable rating for the joint. 38 C. F. R. 4.59.

If a veteran has a compensable limitation of motion of a joint
caused by arthritis, including limitation of motion due to pain,
and there is also instability of the joint, he may be entitled to
separate disability ratings for the limitation of motion and the
instability if the joint can be rated based on instability.
VAOPGCPREC 23-97 (1997). However, DC 5271 is predicated on
limitation of motion, not on instability or other criteria. As the
veteran has already been granted the maximum schedular evaluation
for right ankle disability based on limitation of motion, an
additional, separate evaluation based on arthritis in not
appropriate. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). For
this same reason, since evaluation based on compensable limitation
of motion encompasses pain and functional loss due to arthritis,
pain cannot be the basis for an evaluation in excess of the maximum
schedular evaluation under a diagnostic code predicated on
limitation of motion. See 38 C.F.R. 4.40, 4.45, 4.59; see also
Johnston, supra (even though there was evidence that the veteran
had some functional loss due to pain in the service- connected
joint, a remand for the Board to consider functional loss due to
pain was not appropriate because the veteran was already receiving
the maximum disability rating available under the diagnostic code
for limitation of motion of the joint), DeLuca, 8 Vet. App. at 204-
05.

Thus, the 20 percent evaluation currently assigned for the
veteran's right ankle disability under Diagnostic Code 5271 is the
highest schedular evaluation available without evidence of
ankylosis. The evidence establishes that the veteran has right
ankle pain. However, the objective medical evidence does not
establish that pain, flare-ups of pain, weakness, or the other
symptom present result in greater functional limitation of the
ankle to a degree that more nearly approximates ankylosis of the
joint, without consideration of the veteran's right foot disability
or

- 7 -

right leg muscle disability. The right foot disability and the
right leg muscle disability, as noted above, are each the subject
of separate evaluations, and may not be considered to increase the
evaluation due to right ankle disability.

The Board has also considered whether an evaluation in excess of 20
percent is available under any other diagnostic code. There is no
medical evidence that the veteran has ankylosis, malunion of the os
calcis or astragalus, or astragalectomy, of the ankle, so DCs 5270,
5272, 5273, or 5274 are not applicable. The Board is unable to find
any applicable diagnostic code which would allow a schedular
evaluation in excess of 20 percent.

The Board finds that the evidence does not establish such increased
right ankle disability as to warrant a rating by analogy to
ankylosis, or other diagnostic code which would warrant a rating in
excess of 20 percent. Johnston v. Brown, 10 Vet. App. 80, 85
(1997). The Board can find no basis under which to grant an
evaluation in excess of 20 percent for the veteran's right ankle
disability. Thus, a rating in excess of 20 percent is not warranted
for the veteran's right ankle disability.

ORDER

An initial evaluation in excess of 20 percent for right ankle
disability is denied.

REMAND

The veteran contends that he is entitled to an initial evaluation
in excess of 10 percent prior to March 9, 1995, and in excess of 10
percent from June 1, 1995 to December 22, 1997, and in excess of 20
percent thereafter, for residuals of fracture, second, third, and
fourth right metatarsals and right calcaneus with pes planus. The
Board notes that, although pes planus is diagnosed in the right
foot, there is no description of the severity of that disability.
The Board also notes that the color photograph associated with the
claims file as part of the December 1997 examination shows a large
scar area and area of affected skin on the right foot. The

- 8 -

evidence of record does not reflect whether any of the right foot
scarring is tender or painful. Further factual development is
required to determine whether the 20 percent evaluation assigned
from December 1997 is the appropriate evaluation for the veteran's
current right foot disability.

In addition, the Board notes, as to the effective dates of the
evaluations assigned for the right leg disabilities, that the
veteran submitted the claim for increased evaluation for right leg
disability which underlies this appeal on June 9, 1995. The
regulation governing the proper effective date for an award based
on a corrected evaluation provides that the effective date of the
corrected evaluation is the date from which benefits would have
been payable if the corrected decision had been made on the date of
the reversed decision. 38 C.F.R. 3.400(k). Thus, the RO's
assignment of December 1973 as the beginning date of the initial
evaluations for the four right leg disabilities now recognized is
correct.

However, in the Board's opinion, that regulation governs only the
date on which those evaluations begin, but does not require that
those awards remain at the same level, unchanged, during the entire
evaluation period. Rather, the Board's opinion is that the severity
of the disability must be based on the evidence throughout the
initial evaluation period. As the veteran was treated during VA
hospitalizations in 1995, including in March 1995 to April 1995,
shortly before submitting the June 1995 claim, the RO must review
this clinical evidence to determine whether the veteran's right
foot disability increased in severity prior to the December 1997 VA
examination on which the RO based the evaluation currently
assigned. Fenderson v. West, 12 Vet. App. 119 (1999).

Moreover, the Board notes that, because of the finding of CUE in
this case, the veteran's right foot evaluation, beginning from
December 1973, is an initial evaluation. Likewise, the evaluations
of each of the other three right leg disabilities now rated are
also initial evaluations. Therefore, the veteran should be afforded
the opportunity to identify or submit any evidence during the
period from December 1973 to March 1995 which might show the
severity of right foot, right ankle disability or right leg muscle
disability, either of MG XI and XII or of MG XIII and XIV, during
the initial period.

- 9 -

In particular, as to the right foot, the Board notes that the
history as provided references a surgical procedure to the right
fifth toe prior to June 1995. It may be that the clinical records
would show an increased severity of right foot disability at that
time, as compared to the evaluation now assigned, in which the
evaluation from December 1973 to December 1997, as period of more
than 20 years, is based on the findings of a March 1974 VA
examination.

Similarly, as initial evaluations for the veteran's left leg
disabilities are based on the March 1974 examination report, until
December 1997, the veteran should be afforded the opportunity to
identify the varying severity of those disabilities during the
initial evaluation period. After the RO has obtained the relevant
clinical records, the effective date of each initial evaluation
assigned for right or left lower extremity disability should be
readjudicated. See 38 U.S.C.A. 5110; 38 C.F.R. 3.105, 3.400(o)(2).

The veteran contends that he is entitled to an initial evaluation
in excess of 10 percent for shrapnel fragment wounds (SFWs) of the
right posterior thigh and right anterior thigh, MGs XIII and XIV.
In particular, the veteran contends that he is entitled to a
separate 10 percent evaluation for the MG XIII injury and a
separate 10 percent evaluation for the MG XIV injury. 38 C.F.R.
4.55(e) (2000) specifies that, for compensable muscle group
injuries which are in the same anatomical region but do not act on
the same joint, the evaluation for the most severely injured muscle
group will be increased by one level and used as the combined
evaluation for the affected muscle groups. In this case, MGs XIII
and XIV each act on more than one joint, so it appears that the
veteran is entitled to an evaluation which takes into account the
separate levels of injury to MG XIII and XIV before combining the
two disabilities into one evaluation. However, the description of
the injury to MG XIII is only that there are multiple SFWS. The
description of the injury to MG XIV is even briefer; the examiner
states only that there is "some" injury to MG XIV. A December 1997
radiologic report reflects that there were small multiple irregular
metallic foreign bodies in the soft tissues of the legs bilaterally
on examination of the femurs, with more foreign bodies on the right
than on the left, but the radiology report does not specify what
muscle groups were affected. The examination report

- 10 -

suggests that there may be some foreign bodies in both Muscle
Groups XIII and XIV on the right, but it is not clear. Moreover,
there is no description of any other finding as to the right
anterior thigh. Further factual development, to include examination
findings of sufficient specificity to allow classification of the
severity of the MG XIII injury and classification of the MG XIV
injury, is required prior to final appellate review of the
appropriate evaluation for the right anterior and posterior thigh
injuries.

Similarly, the description of residuals of SFWs at MG XI and MG XII
is quite brief. The veteran contends that there is a tender and
painful scar in this area. Color photographs associated with the
claims file disclosed obvious deformity of the right foot and right
ankle and obvious scars on the right lower extremity as well as
numerous areas of discoloration and abnormality of the skin on the
posterior legs bilaterally. The veteran's contention that there is
tender and painful scarring requires further development, and
further development of the severity of muscle injury in the lower
leg is also required.

Additionally, the Board notes that there has been a significant
change in the law during the pendency of this appeal. On November
9, 2000, the President signed into law the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000). This law redefines the obligations of VA with respect to
the duty to assist and includes an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This law also eliminates the
concept of a well-grounded claim and supersedes the decision of the
United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA cannot assist in the development of a claim that
is not well grounded. This change in the law is applicable to all
claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). See also Karnas
v. Derwinski, 1 Vet. App. 308 (1991).

- 11 -

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In an effort to
assist the RO, the Board has reviewed the claims file and
identified certain assistance that must be rendered to comply with
the VCAA. However, it is the RO's responsibility to ensure that all
appropriate development is undertaken in this case.

Thus, in light of the above, the case is REMANDED to the RO for the
following:

1. The RO should take appropriate steps to ensure that all current
medical treatment records, including any VA records not already of
record, from June 1995 to the present, are obtained and associated
with the claims folder.

2. The veteran should be afforded the opportunity to identify or
submit clinical records relevant to the severity of any service-
connected disability since his service discharge. The veteran
should be asked to identify the VA facility or private provider,
approximate dates of treatment, addresses of any private provider,
and other information necessary to identify and locate the records.
The RO should advise the veteran of the outcome of attempts to
obtain records, in compliance with the VCAA.

3. The veteran should be advised regarding alternative records that
may be relevant to establish the severity of his service-connected
disabilities, to include employment medical records, statements of
former employers, records of use of assistive devices, pharmacy
records, and the like.

- 12 -

4. The veteran should be afforded comprehensive VA examination of
his service-connected right foot SFW residuals, including
examination of the muscles, bones, skin, including scars, and
examination of the severity of mechanical deformity, including pes
planus. The veteran's claims folder, with a copy of this remand,
should be available to the examiner(s). The examiner(s) should
record pertinent medical complaints, symptoms, and clinical
findings, including the severity of pes planus, the extent of pain
in the right foot on use, and nature and severity of the functional
limitations caused by the service-connected residuals, including
limitations due to deformity of structures. The scars found on the
right foot should be described in detail, and the examiner should
indicate whether each scar is poorly nourished with repeated
ulceration, is tender and painful on objective demonstration and
whether each scar causes limitation of function. The examiner
should describe the severity of the service-connected right foot
disability in detail.

5. The veteran should be afforded a comprehensive VA examination
sufficient to identify and rate all muscle disability attributable
to the service-connected SFWs, including muscle, orthopedic, and
dermatological residuals, including scars. The claims file, a copy
of the criteria for rating muscle injuries under applicable
diagnostic codes, and a separate copy of this remand must be made
available to and reviewed by each examiner prior to conducting the
examination, and the examiner should acknowledge such review in the
examination report.

- 13 -

The examiner should identify the manifestations of disability in
each muscle group damaged by SFWs, and specify the nature and
severity the disability in each muscle group, describing each
affected muscle group on each extremity separately, with respect to
the considerations provided in 4.56. A separate description must be
provided for each affected muscle, including a description for (1)
MG XIII, right, (2) MG XIII, left, (3) MG XIV, right, (4) MG XI,
right, (5) MG XII, right. Each description should specify whether
there are any retained metallic fragments in the specific muscle,
whether there is scarring, and, if so, whether the scarring is
minimal or more extensive, with a description of the size and
appearance of the scr(s), and findings as to whether there is
fascial defect, atrophy, or impaired tonus of the muscle, loss of
power, or lowered threshold of fatigue as compared to unaffected
muscle, whether there is through-and-through or deep penetrating
wound, exit wound, intramuscular binding, or other deformity or
injury of the muscle. A photograph of each injured muscle group
should be associated with the claims file.

6. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination reports
and the required opinions to ensure that they are responsive to and
in compliance with the directives of this remand and if they are
not, the RO should implement corrective procedures. Stegall v.
West, 11 Vet. App. 268 (1998).

7. Following completion of the above actions, the RO must review
the claims file and ensure that all of the

- 14 -

foregoing development have been conducted and completed in full. If
any development is incomplete, appropriate corrective action is to
be implemented. The RO must also review the claims file and ensure
that all notification and development action required by the
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475 is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107) are fully complied with and satisfied.

8. The RO should then readjudicate the veteran's claims for
compensable or increased initial evaluation for residuals of SFWs
and for earlier effective dates for those evaluations.
Consideration must be given to the holdings in DeLuca v. Brown, 8
Vet. App. 202, 206 (1995); Esteban v. Brown, 6 Vet. App. 259
(1994), and provisions governing CUE and assignment of effective
dates or monetary awards. If the determination remains unfavorable
to the veteran, he and his representative should be furnished a
supplemental statement of the case (SSOC) and be afforded the
applicable time to respond thereto. The SSOC must contain notice of
all relevant actions taken on the claim for benefits, to include a
summary of the evidence and applicable law and regulations
considered pertinent to the issue currently on appeal. An
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 15 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

BRUCE KANNEE 
Member, Board of Veterans' Appeals

- 16 - 



